DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is a non-final rejection in response to the “Amendments to the claims” and “Remarks” filed 7/1/2019 and the Patent Board Decision dated 4/19/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a drive system capable of operating the wing to select between oscillation, rotation and flapping, or a combination of simultaneously oscillating and flapping or rotating and flapping as described in the specification.  Only Figure 1 show any aspect of the drive system, but it does not show any details regarding how selection between motions is done.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-12 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 8,181,907 to Smith.

Regarding claim 1, Smith discloses a wing system for a decoy, the wing system comprising:
A wing that is operable to create realistic movement (wing 101); and
A drive system connected to the wing (comprising axis drive mechanisms 103, 11, and 121),
Wherein the drive system is configured to select between oscillation, rotation and flapping, or a combination of simultaneously oscillating and flapping or rotating 

Regarding claims 2 (dependent on claim 1) and 10 (dependent on claim 9), Smith discloses the drive system comprises a motor shaft that connects to the wing (spar 102).

Regarding claims 3 (dependent on claim 2) and 11 (dependent on claim 10), Smith discloses the drive system comprising a motor that rotates or oscillates the motor shaft.  Motor 161 rotates spar 102 and motor 181 oscillates spar 102.  

Regarding claims 4 (dependent on claim 1) and 12 (dependent on claim 9), Smith discloses the wing comprising a wing body (wing 101) and a wing shaft (spar 102).  

Regarding claim 5 (dependent on claim 4), Smith discloses the wing body comprising a shape that creates a realistic illusion of wing motion.  Wing 101 is a real moving wing, and therefore movement of wing 101 creates a realistic illusion of wing motion.  

Regarding claim 9, Smith discloses a wing system for a decoy, the wing system comprising:
A wing that is operable to create realistic movement (wing 101); and
A drive system (comprising axis drive mechanisms 103, 11, and 121) that operates the wing to select between oscillation, rotation and flapping, or a combination of simultaneously oscillating and flapping or rotating and flapping (Column 4, lines 9-14 disclose “they can have any relative orientation that allows for the drive wing to move up-and-down relative to an inertial frame of reference, backward-and-forward (or side-by-side) relative to the fuselage, and in any combination of up-and-down and backward-and-forward (or side to side)”.  As shown in Figure 1, rotation a-a’ about axis 105 would comprise a rotating movement, rotation b-b’ about axis 113 would comprise a flapping movement, rotations c-c’ about axis 123 would comprise an oscillation movement.  Furthermore, column 8, lines 4-10 disclose “The controller is preferably one that generates said first, second and third movement input signals by calculating said first, second and third movement input signals in real time using a controlling function that relates to a desired drive wing trajectory and an actual drive wing 
Wherein the wing has a shape that creates a realistic illusion of wing motion during operation (wing 101 is a real moving wing, and therefore movement of wing 101 creates a realistic illusion of wing motion). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 13-20 are rejected under 35 USC 103 as being obvious over US Patent Application Number 2013/0239454 to Szechenyl in view of US Patent Number 8,181,907 to Smith.

Regarding claim 1, Szechenyl discloses a wing system for a decoy, the wing system comprising:
A wing that is operable to create realistic movement (wing 24); and
A drive system connected to the wing (drive gear arrangement 48),
Wherein the drive system is configured to oscillate, flap, or a combination of simultaneously oscillating and flapping (paragraph 50 discloses “The pivot angle about the stationary axis 116 corresponds to the flap angle through which the wings 24 travel during a wing beat” and paragraph 52 discloses “The side face 
Szechenyl does not disclose the drive system being configured to select between oscillation, rotation and flapping, or a combination of simultaneously oscillating and flapping or rotating and flapping.  However, this limitation is taught by Smith.  Column 4, lines 9-14 disclose “they can have any relative orientation that allows for the drive wing to move up-and-down relative to an inertial frame of reference, backward-and-forward (or side-by-side) relative to the fuselage, and in any combination of up-and-down and backward-and-forward (or side to side)”.  It would be obvious to a person having ordinary skill in the art to modify Szechenyl using the teachings from Smith in order to provide greater control over the movement of the wing to create a more realistic flapping motion for the decoy.  

Regarding claim 4 (dependent on claim 1), Szechenyl discloses the wing comprises a wing body (wing panel 140) and a wing shaft (wing shaft 150).  

Regarding claims 6 (dependent on claim 4) and 13 (dependent on claim 10), Szechenyl discloses the wing body comprising a painted or formed surface having one or more colors, one or more patterns, or one or more shapes (see Figures 1-3).  

Regarding claims 7 (dependent on claim 6) and 14 (dependent on claim 13), Szechenyl discloses the painted or formed surface mimics one of a retracted wing and an extended wing.  Figures 1-3 shows the surface mimicking an extended wing.   

Regarding claims 8 (dependent on claim 6) and 15 (dependent on claim 13), Szechenyl discloses the painted or formed surface mimics one of an upper wing surface of a bird or a bottom wing surface of a bird, the bottom wing surface of the bird comprising a color that is substantially lighter than the upper wing surface of the bird.  Paragraph 58 discloses “The wings 24…could be of contrasting colors, such as a white or other light color on the bottom side and a black or other dark color on the top side”.  

Regarding claim 9, Szechenyl discloses a wing system for a decoy, the wing system comprising:
A wing that is operable to create realistic movement (wing 24); and
A drive system (drive gear arrangement 48) that operates the wing to oscillate, flap, or a combination of simultaneously oscillating and flapping (paragraph 50 discloses “The pivot angle about the stationary axis 116 corresponds to the flap angle through which the wings 24 travel during a wing beat” and paragraph 52 discloses “The side face openings 134 can be elongated to allow the angle member 106 to pivot about the traveling axis 118 through a sufficient pivot angle.  This angle corresponds to the angle that the wings 24 rotate through during a wing beat.  Thus, it is desirable for this angle to be at least 90 degrees to replicate the natural flapping motion of a waterfowl”),
Wherein the wing has a shape that creates a realistic illusion of wing motion during operation (see wing 24 in Figures 1-3).  
Szechenyl does not disclose the drive system being configured to select between oscillation, rotation and flapping, or a combination of simultaneously oscillating and flapping or rotating and flapping.  However, this limitation is taught by Smith.  Column 4, lines 9-14 disclose “they can have any relative orientation that allows for the drive wing to move up-and-down relative to an inertial frame of reference, backward-and-forward (or side-by-side) relative to the fuselage, and in any combination of up-and-down and backward-and-forward (or side to side)”.  It would be obvious to a person having ordinary skill in the art to modify Szechenyl using the teachings from Smith in order to provide greater control over the movement of the wing to create a more realistic flapping motion for the decoy.  

Regarding claim 16, Szechenyl discloses a wing system for a decoy, the wing system comprising:
A wing that is operable to create realistic movement (wing 24); and
A drive system (drive gear arrangement 48) that operates the wing to oscillate, flap, or a combination of simultaneously oscillating and flapping (paragraph 50 discloses “The pivot angle about the stationary axis 116 corresponds to the flap angle through which the wings 24 travel during a wing beat” and paragraph 52 discloses “The side face openings 134 can be elongated to allow the angle member 106 to pivot about the traveling axis 118 through a sufficient pivot angle.  This angle corresponds to the angle that the wings 24 rotate through during a wing 
Wherein the wing has a painted or formed surface having one or more colors, one or more patterns, or one or more shapes (see wing 24 in Figures 1-3).  
Szechenyl does not disclose the drive system being configured to select between oscillation, rotation and flapping, or a combination of simultaneously oscillating and flapping or rotating and flapping.  However, this limitation is taught by Smith.  Column 4, lines 9-14 disclose “they can have any relative orientation that allows for the drive wing to move up-and-down relative to an inertial frame of reference, backward-and-forward (or side-by-side) relative to the fuselage, and in any combination of up-and-down and backward-and-forward (or side to side)”.  It would be obvious to a person having ordinary skill in the art to modify Szechenyl using the teachings from Smith in order to provide greater control over the movement of the wing to create a more realistic flapping motion for the decoy.  

Regarding claim 17 (dependent on claim 16), Szechenyl discloses the drive system comprises a motor shaft that connects to the wing.  Paragraph 42 disclose “The motor 46 has a rotating motor shaft 62 that couples with the drive gear arrangement 48 to effect wing motion via the linkage assemblies 50 and the swivel joints 52”.  

Regarding claim 18 (dependent on claim 17), Szechenyl discloses the drive system comprising a motor that rotates or oscillates the motor shaft (motor 46).

Regarding claim 19 (dependent on claim 16), Szechenyl discloses the wing comprising a shape that creates a realistic illusion of wing motion.  Paragraph 58 discloses “the motion decoy 20 can better resemble a live waterfowl by making the wings 24 of a more realistic size, shape, and surface ornamentation”.  

Regarding claim 20 (dependent on claim 16)¸ Szechenyl discloses the painted or formed surface mimicking at least one of a retracted wing and an extended wing (Figures 1-3 show wing 24 mimicking an extended wing), and one of an upper wing surface of a bird or a bottom wing surface of a bird, the bottom wing surface of the bird comprising a color that is substantially lighter than the upper wing surface of the bird (Paragraph 58 discloses “The wings 24…could be of contrasting colors, such as a white or other light color on the bottom side and a black or other dark color on the top side”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        

As set forth by CFR 1.198, prosecution following a decision by the Patent Trial and Appeal Board is hereby RE-OPENED as authorized by a Technology Director as set forth below: 

 
/DAVID R DUNN/Acting Director, TC 3600